Citation Nr: 0530292	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  03-19 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant







INTRODUCTION

The veteran had active military service from Jay 1953 to May 
1957.  He also had sufficient subsequent service with the Air 
National Guard to retire in March 1995, with more than 20 
years service, and having achieved the rank of master 
sergeant.  

The matter arises from a July 2002 rating action, and was 
perfected for appeal in July 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran contends his current left knee disability was 
caused by a left knee injury he sustained in service.  Recent 
private medical records reflect a current diagnosis of left 
knee arthritis.  The service medical records currently 
associated with the claims file do not document any left knee 
injury.  Examination conducted at the time of the veteran's 
discharge from service in May 1957 reflect that the lower 
extremities were normal upon clinical evaluation.  
Nevertheless, the veteran has submitted statements from his 
spouse and those with whom he served which describe a left 
knee injury in May or June 1956, that occurred while the 
veteran was playing softball, and required the application of 
a cast at a local private hospital.  (A private hospital was 
apparently used because the remote site at which the veteran 
was stationed did not have medical facilities.)  In addition, 
Air Force personnel records reflect that the veteran was 
excused from duty for a period of time in late June 1956 and 
early July 1956, which reasonably approximates the time of 
the injury.  It therefore, may be concluded the veteran did 
sustain an injury to his left leg in service as has generally 
been described.  

During the more than 40 years that have passed since this 
injury, the veteran has indicated he had problems with his 
left knee.  His recollection of treatment for these 
complaints by medical professionals over the course of the 
ensuing decades, however, is somewhat imprecise, but in any 
event, he has indicated that the only available post service 
records of treatment for this knee are those of Dr. Guy Vise.  
His records have been obtained, and reflect the current 
presence of arthritis.  

Although there is a 40 plus year gap between the knee injury 
and objective medical evidence of current disability, given 
the conclusion that an in-service injury did occur, and the 
fact that there is current left knee disability, an 
examination of the veteran is necessary to ascertain the 
relationship, if any, between the in-service injury and 
current disability.  

In addition, further efforts should be undertaken to obtain a 
more complete set of the veteran's service medical records.  
In this regard, the record indicates that the private 
hospital which provided the care to the Air Force personnel 
assigned to the remote site at which the veteran served, 
forwarded the records of that care to the Langley Air Force 
Base Hospital, which in due course would have retired them to 
the National Personnel Records Center.  A search for records 
of treatment of the veteran in Langley Air Force Base 
Hospital archives for the month of May and June 1956 should 
be accomplished.  

Under the circumstances described above, this case is 
remanded to the RO for the following:  

1.  The RO should attempt to obtain records of any 
treatment of the veteran at the Roanoke Rapids 
Hospital in North Carolina as may be associated 
with Langley Air Force Base Hospital records for 
the period from May 1956 to June 1956.  

2.  Next, the veteran should be scheduled for an 
examination of his left knee to ascertain the 
nature, severity, and etiology of any current left 
knee disability.  The claims file should be 
provided to the examiner to ensure that person is 
aware of the veteran's pertinent history, including 
the veteran's contention of an in-service injury in 
1956, the absence of any treatment records prior to 
2001, and the current diagnoses of other 
physicians.  After considering all the relevant 
information, the examiner is requested to include 
in his or her examination report, an opinion as to 
whether it is likely, unlikely, or at least as 
likely as not, that current left knee disability is 
related to a 1956 left knee injury.  

3.  Thereafter, the RO should review the evidence 
of record and enter its determination.  If the 
decision remains adverse to the veteran, he and his 
representative should be provided a supplemental 
statement of the case, and given an opportunity to 
respond.  Thereafter, the case should be returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


